DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
This office action is in response to the amendment filed 06/13/2022, which amends claims 1-2, 16, 20, and 21. Claims 1-21 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 06/13/2022, have been entered.
Applicant’s amendment of the claims caused withdrawal of the rejection under 35 U.S.C. 112(d) of claim 21 as being of improper dependent form for failing to further limit the subject matter of the claim upon which is depends, and the rejection under 35 U.S.C. 102 of claims 1-7 and 9 as being anticipated by Collins et al. (Collins, L.R.; Riddlestone, I.M.; Mahon, M.R.; Whittlesey, M.K., 2015, A Comparison of the Stability and Reactivity of Diamido- and Diamidocarbene Copper Alkoxide and Hydride Complexes, Chem. Eur. J. 21, 14075-14084).
	Claims 1-2, 16, 20, and 21 have been amended.
	Claims 1-21 are pending in the application.
	
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Examiner thanks Dr. Thompson for his informative declaration and NPL exhibit. However, examiner notes that the declaration and manuscript appear to be drawn to just copper complexes while the claims are drawn to a broader scope including gold and silver complexes as well. Thus, the two are not commensurate in scope. 
The prior art identified, Yang et al. (WO 2017/046572 A1), also covers this broader scope wherein M may be selected as silver (page 7, line 15). Examiner also notes that the rejection of record is drawn to silver complex. Thus, it is not clear whether the teachings of Hamze et al., including the critical importance of the structure of the bulky group, apply to silver complexes as well, or just copper complexes.
With respect to Applicant’s argument that Examiner has not provided a reason why one of ordinary skill in the art would have selected the particular options, though the combination was picked from a list of possible combinations, it has been held that though a specific embodiment is not taught as preferred makes it no less obvious, also, that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious, see Merck v. Biocraft, 10 USPQ2d 1843 (Fed Cir 1985), see also MPEP 2123. The structure outlined by Examiner lies within the limitations of the prior art and absent a showing of criticality, it would have been obvious to select any given combination and arrive at the claimed invention with a reasonable expectation of success.
For at least these reasons, the rejection is respectfully maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (Collins, L.R.; Lowe, J.P.; Mahon, M.F.; Poulten, R.C.; Whittlesey, M.K., 2014, Copper Diamidocarbene Complexes: Characterization of Monomeric to Tetrameric Species, Inorg. Chem, 53, 2699-2707).
With respect to claim 1, Collins discloses compound 4 (scheme 2, page 2702), which is pictured below.

    PNG
    media_image1.png
    177
    230
    media_image1.png
    Greyscale

Please note that a person having ordinary skill in the art would recognize that “Mes” represents a mesityl group, (See also the abstract and  Figure 1 where there is a ball-and-stick diagram of the compound where these groups are displayed in full). This compound reads on instant Formula I when rings A and B are an aromatic 6-membered ring and ring W is a 6-membered heterocyclic ring, L is a monodentate anionic ligand with a carbon-metal coordination bond, M is copper, RA, and RB are a 2,4,6-substituted alkyl (methyl) groups, RW is a 4,4’-bisalkyl (methyl) substitution.
With respect to claim 2, Collins teaches the compound of claim 1, and L is CRXRYRZ, wherein RX, RY, and RZ are heteroalkyl which are joined to form a heterocyclic ring which is substituted.
With respect to claim 3, Collins teaches the compound of claim 1 and B is selected as an aryl with 6 carbon atoms, as pictured above.
With respect to claim 4, Collins teaches the compound of claim 1 and rings A and B are 2,6-substituted phenyl rings (mesityl), as pictured above.
With respect to claim 5, Collins teaches the compound of claim 1, as discussed above, and the compound is represented by Formula 1B when T is oxygen, and Ri, Rj are alkyl (methyl) groups. All other characters are the same as defined above.
With respect to claim 6, Collins teaches the compound of claim 5, and T is oxygen, as discussed above.
With respect to claim 7, Collins teaches the compound of claim 5, and Ri, and Rj, are alkyl groups, as discussed above.
With respect to claim 9, Collins teaches the compound of claim 2, and RX is an alkyl group, as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2017/046572 A1).
With respect to claim 1, Yang discloses a compound according to Formula I (page 7), which is pictured below.

    PNG
    media_image2.png
    68
    345
    media_image2.png
    Greyscale

In this Formula, L is a cyclic alkyl amino carbene (CAAC) according to Formula III (page 21) which is pictured below, M is silver (page 9, line 24), and X is the monodentate anionic ligand carbazolate (page 52, line 19).

    PNG
    media_image3.png
    334
    293
    media_image3.png
    Greyscale

In this formula, d is 0 so that D is not present and e, f, and g are 1 so that a 5-membered ring is formed. G is CR’R” where R’ and R” are a substituted alkyl group connected to form a saturated cyclic hydrocarbyl group (page 21, line 21 to page 22, line 2), and R1 is a preferably a phenyl group with isopropyl substituents at the 2 and 6 positions (page 24, lines 4-8).
This forms the compound below.

    PNG
    media_image4.png
    269
    301
    media_image4.png
    Greyscale

This compound meets the requirements of Formula III of the instant claim when ring B is a 6-membered carbocyclic ring, ring W is a 5-membered heterocyclic ring, L is a monodentate anionic ligand with a metal-nitrogen coordination bond, M is silver, R1 and R2 are joined to form a carbocyclic ring, RB is two isopropyl substitutions, and RW is two alkyl (methyl) substitutions.
Yang includes each element claimed, with the only difference between the claimed invention and Yang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of forming very high external quantum efficiencies of photoemissive materials and devices with short excitation lifetimes (page 13, lines 9-12), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 2, Yang teaches the compound of claim 1, and L is selected as NRXRY wherein RX and RY are aryl groups joined to form a heterocyclic ring (carbazole), as pictured above.
With respect to claim 3, Yang teaches the compound of claim 1, and ring B is a substituted aryl with 6 carbons, as pictured above.
With respect to claim 4, Yang teaches the compound of claim 1, and ring B is 2,6-disubstituted phenyl group, as pictured above.
With respect to claim 8, Yang teaches the compound of claim 2, and L is a carbazoyl group, as discussed above.
With respect to claim 9, Yang teaches the compound of claim 2, and RX and RY are selected as aryl groups, as discussed above.
With respect to claims 10-14, Yang teaches the compound of claim 1, but fails to teach that the compound has an energy separation of the lowest excited singlet state and triplet state is from 10 meV and 150 meV as determined by temperature depend emission lifetime measurement, an emission wavelength of from 450nm to 530 nm as measured as a polystyrene film at 23°C, an emission wavelength of from 530 nm to 650 nm as measured as a polystyrene film at 23°, or is an E-type delayed fluorescent emitter, however, this is considered to be a property of the composition.
Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Yang reads on the claims. Support for this presumption comes from the use of like materials and like processes when the copper complex of Yang is used in the organic layer of an electroluminescent device, which would result in the claimed properties described in the instant claims. Therefore, the claims are considered to be anticipated over Yang, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Yang was first provided. See MPEP 2112.01 (II). A rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. See MPEP 2112(III).
With respect to claim 15, Yang teaches the compound of claim 1, and the metal is silver, as discussed above.
With respect to claim 16, Yang teaches an organic electroluminescent device including an anode, cathode, and an organic layer (an emissive zone) and the inventive compound is found in the emissive layer (page 53, lines 3-6). The inventive compound is represented by Formula I (page 7), which is pictured below.

    PNG
    media_image2.png
    68
    345
    media_image2.png
    Greyscale

In this Formula, L is a cyclic alkyl amino carbene (CAAC) according to Formula III (page 21) which is pictured below, M is silver (page 9, line 24), and X is the monodentate anionic ligand carbazolate (page 52, line 19).

    PNG
    media_image3.png
    334
    293
    media_image3.png
    Greyscale


In this formula, d is 0 so that D is not present and e, f, and g are 1 so that a 5-membered ring is formed. G is CR’R” where R’ and R” are a substituted alkyl group connected to form a saturated cyclic hydrocarbyl group (page 21, line 21 to page 22, line 2), and R1 is a preferably a phenyl group with isopropyl substituents at the 2 and 6 positions (page 24, lines 4-8).
This forms the compound below.

    PNG
    media_image4.png
    269
    301
    media_image4.png
    Greyscale

This compound meets the requirements of Formula III of the instant claim when ring B is a 6-membered carbocyclic ring, ring W is a 5-membered heterocyclic ring, L is a monodentate anionic ligand with a metal-nitrogen coordination bond, M is silver, R1 and R2 are joined to form a carbocyclic ring, RB is two isopropyl substitutions, and RW is two alkyl (methyl) substitutions.
Yang includes each element claimed, with the only difference between the claimed invention and Yang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of forming very high external quantum efficiencies of photoemissive materials and devices with short excitation lifetimes (page 13, lines 9-12), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 17, Yang teaches the OLED of claim 16, and the light emitting device harvests the energy of triplet excitons (page 88, lines 1-2)
With respect to claim 20, Yang teaches a consumer product (page 55, lines 1-2) comprising an organic electroluminescent device including an anode, cathode, and an organic layer (an emissive zone) and the inventive compound is found in the emissive layer (page 53, lines 3-6). The inventive compound is represented by Formula I (page 7), which is pictured below.

    PNG
    media_image2.png
    68
    345
    media_image2.png
    Greyscale

In this Formula, L is a cyclic alkyl amino carbene (CAAC) according to Formula III (page 21) which is pictured below, M is silver (page 9, line 24), and X is the monodentate anionic ligand carbazolate (page 52, line 19).

    PNG
    media_image3.png
    334
    293
    media_image3.png
    Greyscale

In this formula, d is 0 so that D is not present and e, f, and g are 1 so that a 5-membered ring is formed. G is CR’R” where R’ and R” are a substituted alkyl group connected to form a saturated cyclic hydrocarbyl group (page 21, line 21 to page 22, line 2), and R1 is a preferably a phenyl group with isopropyl substituents at the 2 and 6 positions (page 24, lines 4-8).
This forms the compound below.

    PNG
    media_image4.png
    269
    301
    media_image4.png
    Greyscale

This compound meets the requirements of Formula III of the instant claim when ring B is a 6-membered carbocyclic ring, ring W is a 5-membered heterocyclic ring, L is a monodentate anionic ligand with a metal-nitrogen coordination bond, M is silver, R1 and R2 are joined to form a carbocyclic ring, RB is two isopropyl substitutions, and RW is two alkyl (methyl) substitutions.
Yang includes each element claimed, with the only difference between the claimed invention and Yang being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of forming very high external quantum efficiencies of photoemissive materials and devices with short excitation lifetimes (page 13, lines 9-12), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 21, Yang teaches the compound of claim 1, and the compound is identical to instant compound 13.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (WO 2017/046572 A1) as applied to claims 1-4, 8-17, and 20-21 above, and further in view of Metz et al. (US 2016/0072081 A1).
With respect to claims 18 and 19, Yang teaches the OLED of claim 16, but does not teach any of the specific matrix compounds of the instant claim.
Metz teaches a matrix material for use in an electroluminescent device. A preferred embodiment of this matrix material is given on page 17 which is pictured below.

    PNG
    media_image5.png
    119
    225
    media_image5.png
    Greyscale

In this formula, T is a sulfur atom (paragraph 0084) and forms a dibenzothiophene derivative.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant application to use the matrix material of Metz as a host compound for the organometallic compound of Yang as Metz teaches that these compounds are suitable matrix materials for use as a host for an organometallic compound (paragraph 0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786